Citation Nr: 0022417	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  99-06 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.

This matter came to the Board of Veterans' Appeals (Board) 
from a June 1998 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia, which denied the claim of entitlement to a total 
rating based on individual unemployability.  A notice of 
disagreement was received in July 1998.  A statement of the 
case was issued in January 1999.  In March 1999, the RO 
accepted a written statement from the veteran in lieu of a VA 
Form 9.  It is noted that the veteran accepted the 
videoconference hearing in lieu of an in-person hearing.  See 
BVA Hearing Confirmation letter signed and dated August 26, 
1999.  The videoconference hearing was conducted by the 
undersigned in November 1999.


FINDINGS OF FACT

1.  Service connection is in effect for post-traumatic stress 
disorder (PTSD) rated as 70 percent disabling, residuals of a 
right foot gunshot wound rated as 10 percent disabling, 
residuals of a left orbit injury with scar to left lower 
eyelid rated as noncompensable, and a post-operative scar of 
the chest rated as noncompensable. 

2.  The veteran completed four years of high school and he 
last worked in 1994 performing ground maintenance and truck 
driving.

3.  The veteran reported that he last worked in 1994, and has 
not been able to work since that time due to his left leg, 
nerves, PTSD, eyes, and back.  

4.  The veteran has service-connected disabilities that are 
of such nature and severity as to preclude substantially 
gainful employment.



CONCLUSION OF LAW

The veteran meets the requirements for a total rating based 
on individual unemployability due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Evidence associated with the claims folder shows that during 
service, the veteran suffered from a self-inflicted gunshot 
wound to the right foot and that a tumor was excised from his 
chest wall.  The records also show that the veteran sustained 
a fracture to the infraorbital ridge.  

A VA examination was conducted in September 1970.  The 
examiner reported a diagnosis of residuals of gunshot wounds 
of the 3rd right toe with fracture of the proximal phalanx.  
The examiner also noted a scar for removal of a tumor over 
the sternum.  The examiner reported a diagnosis of residuals 
of facial bone fracture, and further indicated that there was 
possibly an infected buried suture.  

By rating action of November 1970, service connection was 
established for residuals of a gunshot wound of the right 
foot and residuals of left orbit injury without visual 
defect.  Service connection was also established for the 
post-operative scar on the chest.  

In July 1971, the veteran underwent a removal of the left 
orbital floor implant and a left nasal antrostomy.  A 
temporary total rating based on convalescence was granted by 
rating action of September 1971.  

In a November 1995 letter, Dr. Steve P. Cassis referred to 
cataract surgery in both eyes.  Dr. Cassis reported that in 
1989, a filtering bleb was found in the left eye and it 
caused intermittent foreign body sensation.  His best-
corrected vision was 20/25 and 20/30, and he had stable 
implants with a thin filtering bleb at the twelve o'clock 
wound of the left eye.  Dr. Cassis reported that the veteran 
was pseudophakic in both eyes with a filtering bleb which 
places him at increased risk for endophthalmitis should he 
have a superficial infection that would spread internally.  

In another November 1995 letter, Dr. Carleton J. Wood 
reported that the veteran's eye implants precluded him from 
any type of work involving much lifting, climbing or 
significant physical strain.  It was further noted that the 
veteran suffers from chronic trichiasis in both eyes.  Dr. 
Wood also noted that the veteran had problems with his back 
and hands, as well as difficulties sitting, standing, 
walking, lifting and carrying.  He opined that the veteran 
does not have trouble hearing, speaking, understanding, 
remembering and carrying out instructions and responding 
appropriately to supervision, coworkers, work persistence and 
pace in task completions.  

In a November 1995 letter, Dr. R. L. Short reported that the 
veteran had suffered a back injury and that he was unable to 
work due to the injury.  Dr. Short noted that in addition to 
the back disability, the veteran had surgery on both eyes for 
cataracts and residuals of scar tissue on the left eye of the 
superior portion of the cornea.  It was further noted that he 
had a problem with Dupuytren's contractures on both hands and 
that the right was worse than the left.  It was also noted 
that he was being treated for lipid elevation and that he had 
difficulty with extrasystoles that have been aggravated by 
his anxiety.  Dr. Short opined that due to the combination of 
all of the veteran's medical problems, he is unable to work 
and there is serious doubt that he could be gainfully 
employed in the future.  

In a November 1995 letter, Dr. Tony C. Majestro noted that 
the veteran suffered an injury to his eye in 1992 with no 
lost time from work.  

A psychological evaluation was conducted in February 1996, 
and the examiner reported a diagnosis of chronic adjustment 
disorder with mixed anxiety and depressed mood.  The Global 
Assessment of Functioning (GAF) Scale was 50.  The examiner 
explained that the diagnosis is based on the severe anxiety 
and depression that the veteran experienced since he suffered 
an injury to his back in 1994.  This had caused him to suffer 
poor sleep, reduction in his sex life, running thoughts and 
worries, the feeling that his life had been turned upside 
down, chronic worry, smothering spells, crying spells and 
suicidal thoughts.  The condition has also caused 
irritability.  The examiner noted that the veteran was 40 
percent permanently partially disabled on a 
psychological/psychiatric basis as a result of his adjustment 
disorder with mixed features.  His prognosis was poor.  

In March 1996, the Social Security Administration (SSA) 
issued a favorable decision regarding the grant of disability 
benefits.  It was determined that the veteran became disabled 
in October 1994 following an injury to the back, and that 
there were additional problems such as cataracts which cause 
right eye blindness, high blood pressure, and anxiety and 
depression.  

Records dating back to 1996 reflect the veteran's ongoing 
psychiatric treatment.  A VA examination was conducted in 
November 1997, and the examiner reported a diagnosis of 
severe and chronic PTSD.  The past and present GAF was 41.  
By rating action of December 1997, service connection was 
established for PTSD.  

In February 1998, VA received the veteran's completed VA Form 
21-8940 (Veteran's Application for Increased Compensation 
Based on Unemployability).  The veteran reported that his 
left leg, nerves, PTSD, eyes, and back prevent him from 
securing or following any substantially gainful occupation.  
He noted that he had been under a doctor's care and/or 
hospitalized within the past 12 months.  He had been treated 
from October 1994 to the date he filed his claim.  He 
reported that October 1994 was the date that his disability 
affected his full time employment and that was when he last 
worked full time and became too disabled to work.  In the 
year he earned the most, he worked ground maintenance and as 
a truck driver.  AS a truck driver, he worked 10 hours per 
week from 1989 to 1994 and he did not lose time from work due 
to his illness.  He indicated that he left his last job 
because of his disability and that he did not expect to 
receive disability retirement benefits or workers 
compensation benefits.  The veteran reported that he 
completed four years of high school and that he did not 
receive any other education and training before and after he 
became disabled to work.  

In April 1998, VA received information provided by the 
veteran's former employer.  It was noted that the veteran's 
employment ended in September 1994.  He worked as a groundman 
and his hours were varied.  The veteran's employer had not 
made concessions by reason of age or disability.  The veteran 
had not lost time in the last 12 months of work due to the 
disability.  The reason for the termination of employment was 
the workers compensation injury of September 1994, and that 
the veteran last worked in October 1994.  It was further 
noted that the veteran injured himself at work in September 
1994.  

In a July 1998 letter, Dr. R. Padmanaban reported treating 
the veteran since 1994 for his low back problems.  Dr. 
Padmanaban opined that given the veteran's age, PTSD, 
psychological problem, low back problems, problems with the 
right hand, he would not be able to be gainfully employed for 
any type of work.  

In a July 1998 letter, Dr. Wood provided an update regarding 
the veteran's trichiasis and filtering bleb of the left eye.  
He opined that the veteran's nervous condition exacerbates 
the problems with the eyes because he worries about them.  He 
noted that given the veteran's significant eye problems, he 
must be cautious about engaging in activities that may have a 
negative effect on his eye health.  

A psychological evaluation was conducted in August 1998.  The 
examiner diagnosed recurrent and moderate major depression, 
PTSD, and pain disorder associated with both psychological 
factors and a general medical condition.  His GAF was 45.  
The examiner concluded that the veteran's vocational, social 
and domestic lifestyles had been affected by his accident.  
He had some underlying depression and anxiety which was 
exacerbated by his physical problems.  The underlying 
difficulties remained dormant until he was no longer able to 
work 12 to 14 hours a day, which the examiner indicated meant 
that the veteran could no longer use constant work and 
activities as a means of coping.  He had a great desire to 
return to previous activities including work and home, but 
his physical condition prohibited such plans.  He constantly 
worried about his medical conditions and the lack of support 
for his family.  The examiner noted that although he had some 
pre-existing difficulties, they had become actively 
debilitating with the onset of physical limitations.  
Therefore, the examiner affirmed that the veteran's physical 
limitations were significantly contributing to his emotional 
pain.  Psychologically, his prognosis was fair if he 
continued to learn new coping and cognitive skills.  His 
ability to perform activities appeared limited.  The examiner 
opined that the veteran was incapable of holding down any 
type of employment at that time.  

A VA examination was conducted in August 1998.  The examiner 
indicated that the claims folder had been reviewed.  The 
examiner reported a diagnosis of chronic PTSD.  His current 
GAF was 48 and past was 50.  The examiner opined that at that 
point, the veteran was unemployable partly because of the 
current level and intensity of his PTSD symptoms.  

A VA general medical examination was conducted in September 
1998.  The examiner reported diagnoses of lumbosacral disk 
disease, left lower extremity weakness requiring the use of a 
device for ambulation, hyperlipidemia, PTSD, stable 
hypertension, Dupuytren's contracture to the right with 
recent surgical repair, remote history of periorbital 
fracture presumably to the left with decreased visual acuity, 
bilateral cataract extraction, left clavicular fracture and 
left shoulder fracture requiring open reduction and internal 
fixation, history of ventricular arrhythmia which was stable, 
mild valvular regurgitation per patient report and valve 
unknown, filtering bleb to the left eye, and ventral hernia 
which was stable.   

In a November 1999 letter, a VA staff psychiatrist reported 
that the veteran presented symptoms of PTSD, chronic, delayed 
onset.  It was noted that the condition was chronic with 
severe symptomatology and that the veteran appeared to have 
significant social and industrial impairment.  His GAF score 
was 30 and had been 35 over that past year.  No improvement 
was expected, and his prognosis appeared poor.  

In November 1999, the veteran testified that he receives 
treatment for PTSD, including the use of prescribed 
medication.  The veteran discussed the various manifestations 
of his condition and their severity, including how the 
condition affects his family.  The veteran also testified 
that the problems with his right foot have increased.  For 
instance, it tends to hurt when he steps on gravel and there 
have been problems with numbness.  He noted that the scar on 
his face is red and tender, and that it hurts when he presses 
on it.  The scar on his chest has caused problems as well, 
and it has raised up like a boil since he has been picking at 
it.  It tends to be a bit tender.  He walks with a limp 
because of the right foot disability, but he uses a cane 
mainly because of the problems with the left leg due to his 
low back disability.  Regarding his panic attacks, it was 
noted that he was hospitalized in 1998 because he thought he 
was having a heart attack.  In May 1999, he underwent surgery 
for his right hand disability.  

Legal Analysis

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met.  

Pursuant to 38 C.F.R. § 4.16(a), a total rating is 
appropriate where a veteran has a single disability rated 60 
percent or more, or if there are two or more disabilities 
with at least one rated 40 percent and there is sufficient 
additional disability to bring the combined rating to 70 
percent or more and the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service 
connected disabilities.  For the purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
certain disabilities will be considered one disability: (1) 
disabilities of one or both upper extremities, or of one or 
both lower extremities, including the bilateral factor, if 
applicable; (2) disabilities resulting from common etiology 
or a single accident; (3) disabilities affecting a single 
body system, e.g. orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; (4) multiple injuries 
incurred in action; or (5) multiple disabilities incurred as 
a prisoner of war. 

Here, the veteran's PTSD is rated as 70 percent disabling, 
the gunshot wound residuals are rated as 10 percent 
disabling, and the residuals of the left orbit injury and the 
chest scar have been assigned noncompensable ratings.  The 
combined rating for these disabilities is 70 percent.  See 
38 C.F.R. § 4.25 (1999).  Given the rating assigned for the 
veteran's service-connected PTSD, the requirement of a single 
disability rated as 60 percent or more under 38 C.F.R. 
§ 4.16(a) have been met.  The Board also notes that given the 
veteran's complaints related to his right foot, a higher 
rating may be warranted.  Now, it must be determined whether 
his service-connected disabilities would preclude the average 
person from substantially gainful employment and, thereafter, 
if not the average person, whether they preclude the veteran 
individually. 

Clearly from the evidence submitted when the veteran filed 
for and was awarded SSA benefits, the reason for his 
unemployability was primarily due to the combination of 
mostly physical disabilities.  In this case, the veteran's 
service-connected physical disabilities include residuals of 
a gunshot wound to he right foot, residuals of left orbit 
injury and scar on the chest.  However, the clinical findings 
of record do not indicate that these disabilities were of 
such severity that they rendered the veteran unemployable.  
Regarding the left eye, there are findings related to 
cataract surgery, trichiasis and a filtering bleb, but none 
of these conditions have been noted as residuals of the 
injury the veteran is service-connected for.  Therefore, any 
degree of unemployability that can be attributed to these 
problems is not for consideration since they are not service-
connected.  Furthermore, a review of the SSA records and 
other medical records indicate that the predominant 
disability which rendered the veteran unemployable was a low 
back disorder due to an injury he sustained while working in 
1994.  Therefore, when looking solely at the physical 
disabilities that are service-connected, it appears that the 
veteran is not unemployable, and could engage in sedentary 
employment.  However, when factoring in the degree of 
industrial impairment due to his PTSD, even if his work was 
sedentary in nature, his PTSD would preclude him from 
maintaining such employment.  As noted in some of the medical 
reports of record, the veteran's psychological problems were 
considered somewhat of a factor with regard to his 
employability, and the significance of such problems in 
relation to maintaining employment was further addressed in 
the more recent reports of 1998 and 1999.  It is clear, given 
the GAF and opinions noted in the examination reports of 1998 
and 1999, that his PTSD precludes the veteran from 
employment.  Additionally, the Board finds that the evidence 
demonstrates that he is individually precluded from 
employment.  

When weighing in additional factors such as work experience 
and education, it can reasonably be concluded that the 
veteran is individually precluded from employment.  The 
veteran's physical and psychiatric disorders have 
significantly narrowed his employment options.  Most of his 
work experience has been as a truck driver and ground 
maintenance, and his education consists of four years of high 
school.  In order to return to the same type of work, he 
would need to overcome the manifestations and severe symptoms 
related to his PTSD.  However, that is missing here given the 
opinions noted in the most recent reports.  Therefore, the 
evidence of record demonstrates that the veteran's service-
connected disabilities render it impossible for him to obtain 
or retain substantially gainful employment.  Accordingly, a 
total rating based on individual unemployability due to 
service-connected disabilities is warranted.  Although the 
veteran has other nonservice-connected disabilities, the 
Board finds that the service-connected disabilities, 
particularly his PTSD, are sufficient to produce 
unemployability in this case.







ORDER

A total rating based on individual unemployability due to 
service-connected disabilities is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.






		
	J. E. Day
	Member, Board of Veterans' Appeals



 
- 11 -


- 10 -


